Citation Nr: 1756123	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, to include as secondary to service-connected disability.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for DJD of the left knee.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to November 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered in the issues on appeal.  

Primarily, the record appears to reflect that the Veteran receives disability benefits from the Social Security Administration (SSA).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here.  As such, remand is necessary so that the AOJ may request the Veteran's SSA records.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see Hyatt v. Nicholson, 21 Vet. App. 390 (2007) ("In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.").

Furthermore, while the Veteran underwent VA examination in connection with his claim for entitlement to service connection for an acquired psychiatric disorder in January 2011, the Board finds the opinion insufficient for purposes of determining service connection.  

In that regard, the examiner did not provide a sufficient rationale for the opinion that the Veteran's depression was less likely as not caused by or a result of his service-connected disabilities and did not address theories of aggravation or direct service connection.  Accordingly, an addendum opinion is necessary.

The record also raises a claim for a TDIU as a component of Veteran's claim for entitlement to higher disability ratings for DJD of the knees.  Rice v. Shinseki, 22 Vet. App. 447(2009).  He submitted a formal claim for a TDIU in February 2017, but all necessary development, including contacting the Veteran's former employers, has not been completed.  Furthermore, the claim is inextricably intertwined with the claims remanded herein and therefore it must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Updated relevant treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims for entitlement to service connection for an acquired psychiatric disorder, entitlement to increased ratings for bilateral DJD of the knees, and entitlement to a TDIU.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 

If possible, the Veteran should submit these records himself. 

2.  Request from the SSA the records pertinent to any claim by the Veteran for disability benefits as well as the medical records relied upon to decide the claim.  If the records do not exist or are not available, the Veteran should be notified and the claims file annotated as such.

3.  After the above development has been completed to the extent possible, send the claims file to a VA examiner for an addendum opinion with respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  The claims file must be reviewed.  If an additional examination is deemed necessary to respond to the request, one should be scheduled.

After review of the claims file and, if necessary, examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder arose in service or is causally related to service.  

If any acquired psychiatric disorder is not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such was (a) caused by; or (b) has been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected disabilities.  If the examiner finds an acquired psychiatric disorder has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to service-connected disability.

The examiner must address all relevant diagnoses of record as well as the competent lay statements of the Veteran and his friends and family.

A complete medical rationale must be provided for any opinion expressed.  

4.  Complete all necessary development of the Veteran's TDIU claim, including sending each employer listed in the Veteran's VA Form 21-8940 a VA Form 21-4192 to complete and return to VA.

5.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




